Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
35 U.S.C. § 112 rejection withdrawn
New Claim Objections
New 35 U.S.C. § 103 rejection necessitated by amendment
Double patenting rejection maintained

Claim Objections
Claims 1-4 and 6-10 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. This claim has the following issues.
I. The system
The last indent’s “the system” lacks antecedent basis.
II. The pressure drop
The last line of the claim states “the pressure drop,” which lacks antecedent basis. The Examiner suggests amending to “the pressure differential.”

Claims 2, 4, & 7. The limitation “the vessel” lacks antecedent basis. The Examiner suggests amending to “the first vessel.”

Claim 10. The limitation “the use of” lacks antecedent basis. The Examiner suggests amending to “using.”

Claims 2-4 & 6-10. These claims are objected to based on their dependence upon an objected claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, & 6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui et al., CN 203187636 U in view of Roberts, U.S. Patent No. 1,802,090 [hereinafter Roberts ‘090] and Roberts, U.S. Patent No. 2,355,678 [hereinafter Roberts ‘678]. A machine translation was used for Cui et al. [hereinafter Cui]. The parentheses within the following recited claims indicate the prior art’s teachings.


I. Cui
A method for treating a rag layer in a gas oil separation plant process (method for treating emulsion; Cui abstract, p. 4 para. 1, fig. 1), the method comprising the steps of: 
withdrawing the rag layer from a first vessel proximate an oil water interface (rag layer extracted from desalting tank 7 by extraction device 9; Cui p. 6 para. 11 – p. 7 para. 4, fig. 1); 
conveying the rag layer to a separation device, the separation device operable to effect electrostatic coalescence on the rag layer to separate oil and water (rag layer conveyed to electrostatic field separation tank 10 to separate oil and water; Cui abstract, Cui p. 7 paras. 1-4, fig. 1); and 
recycling separated oil from the separation device back to a second vessel of the gas oil separation plant process (recycle line from electrostatic field separating tank 10 back to inlet and then desalting tank 5; Cui p. 7 para. 4, fig. 1).
II. Orifice – Roberts ‘090
Cui does not explicitly teach where the step of conveying the rag layer to a separation device includes the step of conveying the rag layer through a restricted orifice.
However, Roberts ‘090 teaches a method of flowing an emulsion through a restricted orifice to homogenize the emulsion. Roberts ’090 p. 2 ll. 10-41. Roberts ‘090 teaches that subjecting the emulsion to homogenization facilitates an electrical dehydrator to break the emulsion. Roberts ‘090 p. 1 ll. 5-16.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior 
III. Pressure Differential – Roberts ‘678
Cui does not explicitly teach where the system is operable to withdraw the rag layer in part based on a pressure differential between a pressure in the first vessel and a pressure in the second vessel, the pressure in the first vessel being greater than the pressure in the second vessel. Cui uses pump 1.
However, Roberts ‘090 requires a “sufficiently great pressure differential” in order to “insure [sic: ensure] the water droplets of the emulsion being reduced greatly in diameter and also spaced relatively near together.” Roberts ‘090 p. 1 ll. 25-38, fig 1. Roberts ‘090 is silent on how to achieve this pressure differential, thus a person having ordinary skill in the art would have looked to the prior art for guidance. 
Roberts ‘678 teaches a method using pressure differentials between treaters to flow fluid. Roberts p. 6 ll. 1-13, fig. 2. A person having ordinary skill in the art would have further realized that this pressure differential may also supply the pressure differential needed by Roberts ‘090’s restricted orifice.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s pump with Roberts’s method comprising pressure differentials to yield the predictable result of having the recycle stream flow into a tank and/or supply the pressure differential needed by the restricted orifice.
IV. Orifice Size – Roberts ‘090

Roberts ‘090 shows a continuous process up until the storage tank H, showing that the withdrawal would also be continuous. Roberts fig. 1. 
Roberts ‘090 teaches that sizing the orifice area affects water droplet size and spacing: “a stem 3 attached to said valve member 1 and a weighted lever 4 that acts on said stem and holds the valve member 1 in sufficiently close proximity to its seat to produce an orifice of such restricted area that the emulsion will be subjected to intensive agitation . . . thereby causing the size of the water droplets to be reduced and said water droplets spaced relatively near together.” Roberts ‘090 p. 2 ll. 11-41.Roberts ‘090 teaches that the pressure differential also affects water droplet size and spacing: “a sufficiently great pressure differential is attained to [ensure] the water droplets of the emulsion being reduced greatly in diameter and also spaced relatively near together.” Roberts ‘090 p. 1 ll. 25-38, fig 1.
Because Roberts ‘090’s teaches that both the orifice area and pressure differential affect the water droplet size and spacing, a person having ordinary skill in the art would have considered the orifice area and pressure differential in relation to each other with both the orifice size based on the pressure drop and vice versa.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s orifice size to be based on the pressure drop (and vice versa) to achieve the desired water droplet size and spacing in the continuous process.

Claim 2. The aforementioned prior art teaches the method according to claim 1, where the step of withdrawing the rag layer from the vessel occurs in a vessel selected from the group consisting of: a low pressure production trap; a dehydrator; and a desalter (desalter). Cui p. 6 para. 11 – p. 7 para. 4, fig. 1.

Claim 4. The aforementioned prior art teaches the method according to claim 1, where the step of withdrawing the rag layer from the vessel proximate an oil water interface includes withdrawing the rag layer from the vessel proximate an oily water interface skimmer (extraction device 9 withdraws). Cui fig. 1.

Claim 6. The aforementioned prior art teaches the method according to claim 5, where the step of withdrawing is continuous during operation of the gas oil separation plant process (a person having ordinary skill in the art would have recognized Cui’s method is continuous at least due to the use of pumps and the uniform extraction of the emulsion to avoid liquid level fluctuations, thus this would extend to the withdrawing). Cui p. 6 last para. – p. 7 para. 3, fig. 1.


Claim 3 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui in view of Roberts ‘090 & Roberts ‘678 as applied to claim 1 above, and further in view of Murdock, U.S. Patent No. 4,257,895.
Claim 3. Cui teaches the method according to claim 1, where the separation device is selected from the group consisting of: a separation device equipped with fully insulated 
Cui does not explicitly teach all three phases.
However, Murdock teaches that crude oil emulsions have the three phases of oil, gas, and water. Murdock col. 2 ll. 3-10, 26-29. Murdock teaches a method using an apparatus 10 comprising a quiescent zone 48 which leads to a gas outlet 28 to free gas from the emulsion. Murdock col. 3 ll. 31-43, fig. 1. Murdock’s apparatus 10 also comprises an electric grid system 52 with a plurality of spaced apart electrodes. Murdock col. 4 ll. 1-31, fig. 1. Murdock’s apparatus further comprises an upper oil outlet 18 and water outlet 20. Murdock col. 3 ll. 1-19, fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Murdock’s method to free gas in addition to oil and water from an emulsion.

Claims 9-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui in view of Roberts ‘090 & Roberts ‘678 as applied to claim 1 above, and further in view of Rhodes, U.S. Patent No. 2,830,957 as evidenced by Mueller, U.S. Patent App. Pub. No. 2004/0094483 A1.
Claims 9-10. Cui does not explicitly teach (claim 9) the method according to claim 1, further comprising the step of increasing the pressure of the rag layer prior to the conveying step and (claim 10) the method according to claim 9, where the step of increasing the pressure includes the use of at least one of a turbocharger and a pump.

Rhodes teaches a method using pumps 23 and 39 extract the emulsion for conveyance. Rhodes col. 3 ll. 3-55, fig. 1. Rhodes’s method further comprises using a header assembly 18 with header-tubes 73 and 74. Rhodes col. 2 ll. 18-72, figs. 1, 3-4. Factual reference Mueller shows that it was known in the art that using a pump to extract a fluid is known as a form of “skimming.” Mueller [0014], fig. 2.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s extraction by using Rhodes’s method in order to yield the predictable result of having a suitable means of extracting the emulsion for conveyance.

Claim 7 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui in view of Roberts ‘090 & Roberts ‘678 as applied to claim 1 above, and further in view of Liu et al., CN 201581056 U and as evidenced by Mason et al., U.S. Patent App. Pub. No. 2014/0202929 [hereinafter Mason]. A machine translation was used for Liu et al. [hereinafter Liu].
Claim 7. Cui does not explicitly teach the method according to claim 1, where the step of withdrawing is controlled in part by a level indicator and controller in communication with the vessel and in communication with a control valve, the control valve in fluid communication with the vessel.
However, Cui does teach the use of a valve at the outlet of each of the desalters. Cui fig. 1. 
Id. Mason teaches that it was known in the art that a structure which measures at least one property of the emulsion such as interface level or rate of change is a level indicator, thus making Liu’s level meter a level indicator. Mason [0020], fig. 1.
A person having ordinary skill in the art would further recognize the benefit of closing the valve when there is no emulsion layer 3 to stop from conveying separated oil or separate water to Cui’s electrostatic field separation tank 10 to avoid the possibilities of having water going into the recycle line back to the original inlet and/or having oil go down drain 15. See Cui fig. 1.
 It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Liu’s method comprising using an automatic liquid level meter and control valve to automatically control the emulsion layer thickness. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Liu’s method of closing the valve when there is no emulsion layer to avoid the possibilities of having water going into the recycle line back to the original inlet and/or having oil go down drain 15.

Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cui in view of Roberts ‘090 & Roberts ‘678 as applied to claim 1 above, and further in view of Liu and Carlson et al., U.S. Patent No. 5,612,490 [hereinafter Carlson].
Claim 8. Cui does not explicitly teach the method according to claim 1, further comprising the step of discontinuing conveying the rag layer to the separation device when the separation device detects 100% water being withdrawn from the vessel.
However, it would have been obvious to have incorporated Liu’s control valve as explained in the claim 17 rejection.
Carlson teaches a method comprising measuring a withdrawn liquid sample at known heights in order to determine the water content/concentration. Carlson col. 6 l. 65 – col. 8 l. 7, fig. 1b. Carlson teaches the water content/concentration may be from no water up to 100% water. Carlson col. 8 l. 27 – col. 9 l. 22, fig. 1b. Carlson teaches this measurement may be used to “make any necessary changes in the operation of the desalter.” Carlson col. 5 l. 30 – col. 6 l. 17. One of the potential changes includes introducing more or less demulsifier. Carlson col. 2 l. 58 – col. 3 l. 32, col. 5 l. 30 – col. 6 l. 17. 
A person having ordinary skill in the art would have realized from this that the water content could be used to determine the whether there was an emulsion layer that needed to be demulsified. Id. A person having ordinary skill in the art would also have realized if there was all water or no water that there would have been no emulsion layer that needed to be demulsified.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of copending Application No. 16/858,372 in view of Roberts ‘090 and Roberts ‘678 as explained in the claim 1 rejection. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson, U.S. Patent No.  2,817,500.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794